Citation Nr: 0313182	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-05 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1956 to August 1960 
and from June 1961 to November 1967.  

This case is before the Board of Veterans' Appeals on appeal 
from a June 1995 rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board.  It was 
remanded in November 1997 and December 1999 and it was sent 
for development in November 2002.


FINDING OF FACT

The veteran has small hemorrhoids.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.114 and Code 
7336 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A July 2002 supplemental statement of 
the case informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
report from September 1995, October and November1996 and June 
1998.  As the record shows that the veteran has been afforded 
multiple VA examinations, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his hemorrhoids is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The record shows that the veteran was granted service 
connection for hemorrhoids at a noncompensable rate by way of 
a June 1995 rating decision.  The veteran underwent VA 
examinations in September 1995, October and November 1996 and 
June 1998.  Pursuant to the Board's November 2002 development 
memorandum, the veteran was scheduled for an additional VA 
examination in May 2003, but he failed to report for this 
examination.  This development action by the Board was done 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  However, the 
Board finds no need to remand the instant case to the RO 
since there is no additional evidence for the RO to review 
because the veteran failed to report for the scheduled VA 
examination. 

As noted, the veteran failed to report to his May 2003 VA 
examination.  VA regulations dictate that in cases involving 
a claim for an increase, failure to report for a VA 
examination shall result in the claim being denied.  
38 C.F.R. § 3.655.  Nevertheless, in the instant case, the 
Board has examined the evidence of record and has determined 
that the criteria for an increase in disability evaluation 
for the veteran's service connected hemorrhoids have not been 
met.

The record reveals that the veteran was treated for 
asymptomatic hemorrhoids and small external bleeding 
hemorrhoids in 1964 and 1967.  He underwent a sigmoidoscopy 
in 1967 and a protoscopy, rectal polysectomy and incision and 
drainage of a rectal abscess in 1972.  The final diagnosis 
was external and internal hemorrhoids with thromboses.  In 
1980, the veteran underwent a protosignoidoscopy, a posterior 
anal fistulectomy, a posterior crypectum and excision of 
ulcer and scar, and a posterior partial sphincterotomy.  The 
final diagnosis was posterior anal fistula, posterior 
cryptitis and anal ulcer, and small hemorrhoid.

In 1995 the veteran underwent a VA examination. The veteran 
gave a history of hemorrhoid surgery in the past but said he 
had not problems at the time.  He complained of leakage of 
stools all the time as well as soreness of the anal rectal 
area.  He also reported a history of perirectal abscess 
surgery.  On physical examination, there was no evidence of 
hemorrhoids, no tenderness, no fistula, no drainage and 
normal sphincter control.

The veteran underwent an additional VA examination in October 
1996.  The examiner appears to have taken the veteran's 
history, but there is no record of physical examination.  The 
veteran reported an incident in boot camp where he went 
approximately 10 days without a bowel movement and had a 
fecal impaction which had to be manually removed and resulted 
in bleeding.  The veteran said he did not seek medical 
attention for this incident because his sergeant told him 
that if he did, he would have to repeat boot camp.  The 
veteran reported two days of painful defecation, bleeding, 
hard stool and hemorrhoids in 1969 and pain and a perirectal 
abscess in 1970 as well as a hemorroidectomy in 1971/1972 
followed by fecal leakage.  The veteran underwent another VA 
examination in November 1996.  He gave essentially the same 
history as in the October.  The veteran added that it was 
only after the operation in 1980 with the partial 
sphincterotomy that he experienced the present symptoms of 
significant fecal soiling post-defecation in which it soils 
his underwear.  In addition, he reported perianal chaffing 
and soreness and itching secondary to his fecal soiling which 
is worse during hot weather.

On physical examination there was evidence of perianal 
soiling but no obvious inflammation or perianal dermatitis.  
There was no palpable fistula tract or sentinel tag to 
indicate a fistula opening.  The sphincter tone was poor with 
minimal tightening on voluntary squeezing.  The examiner's 
impression was that the current symptoms of fecal soiling 
post-defecation became significantly worse following the 
partial anal sphincterotomy in 1980 and can be attributed to 
that operative procedure which was done for the treatment of 
an anal ulcer.  The examiner stated that there was no 
evidence of any current anal ulcer or external hemorrhoids.  
The examiner felt that the veteran's two instance of perianal 
fistulas would be difficult to ascribe to his hemorrhoids 
alone and that it seemed unlikely that the single episode of 
massive fecal impaction in boot camp would have permanently 
damaged the anal sphincter in order to have caused his 
current symptoms.  The examiner felt his current symptoms 
were more likely attributed to his operation in 1980.  The 
examiner also felt it was unlikely that the episode in boot 
camp could have lead to the two perianal fistulas.  In 
December 1996, the veteran was examined and found to have 
small hemorrhoids.  The physician also noted the veteran's 
poor anal sphincter tone and attributed it to his prior 
surgery.

The veteran underwent a final VA examination in June 1998.  
The same history was given as previously and the veteran 
again complained of fecal leakage that had worsened over the 
years to the point where he now soils his underwear.  He 
stated that fecal leakage occurred everyday and he denied 
bleeding or having any problems with hemorrhoids.  On 
physical examination there was fecal leakage and the anal 
sphincter was noted to have poor control.  There were no 
hemorrhoids or bleeding noted.  The diagnosis was no 
hemorrhoids and history of anal fistulectomy with partial 
sphincterotomy with residual weakness of the anal sphincter, 
resulting in fecal leakage.  The examiner initially noted 
that the veteran's anal ulcer and fistula had developed in 
service, but by a notation dated February 1999, the examiner 
noted that the veteran's c-file does not support the 
contention that the ulcer and the fistula developed in 
service.  The examiner also noted that the anal ulcer fistula 
formation and the partial sphincterotomy are separate 
conditions from the veteran's hemorrhoids and that the fecal 
leakage is due to weakness of the anal sphincter that 
resulted from the veteran's sphincterotomy.

Initially, it should be noted that the veteran's current 
service-connected hemorrhoid disability is rated under 
Diagnostic Code 7336.  Under this Diagnostic Code, a 0 
percent rating is warranted for hemorrhoids that are mild to 
moderate and a 10 percent rating is warranted for hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue evidencing frequent recurrences.  The 
evidence of record does not demonstrate that the veteran 
currently has large or thrombotic or irreducible hemorrhoids.  
The September 1995 examination showed no evidence of 
hemorrhoids at all.  The October 1996 examination revealed no 
external hemorrhoids and the December 1996 examination 
revealed small hemorrhoids.  The June 1998 examination 
revealed no hemorrhoids.  Thus, the evidence of record does 
not show that the veteran has had anything more than, at 
most, small hemorrhoids since he was discharged from service.  
Therefore, a 10 percent rating is not warranted.

The veteran submitted several articles from the publications 
"Internal Medicine" and "Family Practice Sourcebook" which 
discuss the connection between hemorrhoids and poor sphincter 
control.  The veteran appears to be making the argument that 
his current poor sphincter control is related to, or a result 
of, his service connected hemorrhoids.  However, the Board 
finds that the evidence of record does not support this 
contention.  The Board notes that although a claimant may 
testify as to symptoms he perceives to be a disability, the 
question of the etiology of a disability is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The medical evidence of record, specifically the November 
1996 examination, demonstrates that the current symptoms of 
fecal soiling post-defecation became significantly worse 
following the partial anal sphincterotomy in 1980 and can be 
attributed to that operative procedure which was done for the 
treatment of an anal ulcer.  The examiner felt it unlikely 
that the veteran's single episode of massive fecal impaction 
in boot camp would have permanently damaged the anal 
sphincter in order to have caused his current symptoms.  The 
examiner felt his current symptoms were more likely 
attributed to his operation in 1980.  There were no contrary 
medical opinions of record.  The Board acknowledges that the 
medical treatises submitted by the veteran state that fecal 
leakage can result from hemorrhoids.  However, although the 
treatises do state that fecal leakage is possible from 
hemorrhoids, the examining physician in this case has stated 
that in his opinion, the veteran's fecal leakage is due to 
his partial sphincterotomy in 1980 and not to his 
hemorrhoids.

In sum, the Board finds that the veteran's current hemorrhoid 
disability is productive of no more than small hemorrhoids 
and does not warrant a compensable rating.  The Board also 
finds that a separate rating for fecal leakage is not 
warranted as the veteran's fecal leakage is not etiologically 
related to his service-connected hemorrhoid disability.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

The appeal is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

